Campbell, C. J.
dissenting. The record in this case fails entirely to show that any homestead had ever been selected by Mr. Sterling “ by metes and bounds;” and while actual occupancy may indicate,- in .most cases, that a party will probably desire the privilege of a homestead, there can never be any legal presumption that the land occupied, whether large or small, is all within the value of $1,500. In *657the present ease the officer certainly had a right to make the levy, and he had no means of knowing, except from the debtor himself or his wife, whether he claimed the whole of it. Where there has been no actual selection by metes and bounds (and this actual selection means some step which is sufficient to inform the officer or the world of the extent of his rights), the statute is express that the debtor must notify the officer of what he regards as his homestead, with a description thereof: Section 7723. Until such notification the officer is not required, neither is the creditor required, to resort to any appraisal: Section 7724.
In the present case no attempt was made to require or induce the sheriff to take any such step, and it is apparent that probably defendant meant to rely on her husband’s-deed, which may have been good as to the homestead interest, but no further.
The levy was valid, and, not having been put under any conditions, the sheriff had a right to sell, and if the property produced more than $1,500, that must necessarily be regarded as its value. It seems to me entirely inadmissible to defeat a sale, to which no one made opposition at the time, by attempting to show that the land brought more than its value. The way was clear to save defendant’s rights, and it wTas not followed.
I do not feel by any means convinced that the wife, or any third party claiming under a deed, can, under any circumstances, object, in an action of ejectment, to a title made under a sale not objected to when made; or one, even if objected to, that they have taken no steps to have set aside by the court from which the execution issues, if it can be done in any case. It would render it very dangerous for persons bidding to deal in reliance upon the record title, if it can be defeated by parol testimony of a possession .which may easily have ceased, and of which, when no steps have been taken bei’gre the sheriff to have homestead rights respected before sale, neither original nor derivative purchasers can have knowledge.
*658The constitution and statutes both contemplate an active selection. This may, in some cases, be shown by circumstances, but under execution sales I think it must be shown to the sheriff, if not of record already. There is no hardship in requiring it, and I think the law very plainly requires it.